Citation Nr: 1029130	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability 
(claimed as a right knee injury).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1957. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the above claim.  When this claim was originally 
before the Board in July 2009, it was remanded for further 
development.  During the pendency of this appeal, jurisdiction 
over this case was transferred to the RO in Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
current left knee disability was not present in service or for 
many years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in November 2006 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b) as 
stated above.  In light of the denial of the Veteran's claim for 
service connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records, and provided him with 
a VA examination.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there is 
no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that his current left knee condition, which 
has been diagnosed as synovitis and early degenerative 
patellofemoral arthritis of the left knee, resulted from an in-
service injury in 1956 when he fell off of an aircraft wing.  In 
support of this contention, the Veteran has reported that he was 
hospitalized for 19 days during service as a result of a left 
knee injury and that he has had a left leg limp since.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become manifest 
to a degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  However, as discussed in more detail below, in 
this case, because there is no competent evidence showing that 
the Veteran was diagnosed with left knee arthritis that was 
manifest to a degree of 10 percent or more during the first year 
following separation from service, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Moreover, the Board notes that, in adjudicating a claim, it is 
charged with the duty to assess the credibility and weight given 
to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that, in 
adjudicating a claim, the Board has the responsibility to do so.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Because it is undisputed that the Veteran  injured his left knee 
during service, and has subsequently been diagnosed with left 
knee synovitis and early degenerative patellofemoral  arthritis 
of the left knee, the Board will focus on the evidence that 
relates to whether his current left knee condition is related to 
service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. 
Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

As the Board noted in its March 2009 remand, the Veteran's 
service treatment records reveal that on September 20, 1956, the 
Veteran slid off of the wing flap of an aircraft that he was 
working on and twisted his left knee when he landed.  The Veteran 
was treated at local dispensary, where he reported having gradual 
swelling, tenderness, and limitation of motion of the left knee, 
and was referred to the Tripler Army Hospital.  An examination 
conducted at the time of his admission to the hospital revealed 
moderate effusion and some limitation of motion; however, x-rays 
of the knee were normal.  The Veteran was placed on bed rest with 
Buck's skin traction, and within 48-hours he had full range of 
active motion of the left knee.  An intensive course of physical 
therapy was instituted with quadriceps-strengthening exercises, 
and by September 29, 1956, the Veteran was noted to be totally 
asymptomatic and an examination revealed only minimal tenderness 
over the tibial attachment of the lateral collateral ligament of 
the left knee.  Additionally, by October 8, 1956, the Veteran was 
able to lift 22 pounds and was found to be capable of performing 
full duty.  He was discharged the following day, and his final 
discharge diagnosis after 19 days in the hospital was an acute 
sprain of the lateral collateral ligament of the left knee.  

At a follow-up visit in November 1956, the doctor noted that the 
Veteran had been treated conservatively in the hospital for a 
sprain of the lateral collateral ligament of the left knee, and 
went on to report that the Veteran was currently asymptomatic and 
need not return to the Orthopedic Clinic unless his symptoms 
recurred.  Significantly, however, there is no evidence of record 
indicating that the Veteran sought further follow-up treatment 
for his left knee for the remainder of his time in service.  

The Veteran underwent a separation examination in November 1956, 
and was discharged from service in January 1957.  On his November 
1956 separation report of medical history, the Veteran reported 
that he had a strained left knee in October 1956 and stated that 
he was in good health except that both knees grabbed a little and 
locked.  He denied having a "trick" or locked knee, lameness, 
or a bone, joint, or other deformity.  Additionally, at his 
November 1956 separation examination, the examiner noted that the 
Veteran had been hospitalized for 19 days at Tripler Army 
Hospital after spraining his left knee in September 1956, but 
went on to report that there were no current complications or 
sequelae.  The examiner also noted that the Veteran had normal 
lower extremities and a normal muscoskeletal system.  
Accordingly, he found that the Veteran was qualified for 
separation from service.  

Post-service, the evidence of record reveals that the Veteran 
first reported having arthritis-type pain in his knees during VA 
treatment in November 2007.  The Veteran also complained of 
arthritic pain during treatment in July 2008; however, the VA 
doctor did not indicate which joints were affected by such pain.   

Thereafter, in February 2009, the Veteran sought private 
treatment for his knees from Dr. R. Dean Lolly.  At that time, 
the Veteran reported a one year history of weakness and giving 
way in his left knee.  The Veteran also reported having a remote 
injury to his left knee in 1955, when he fell off of the wing of 
an aircraft.  The Veteran stated that he had not noticed any 
swelling of the left knee, but that his knee occasionally caused 
pain after he had been still for some time.  On examination, the 
Veteran's left knee had no effusion and good range of motion, 
although there was clicking with extreme flexion.  X-rays of the 
left knee were normal.  Based on his evaluation, Dr. Lolly 
diagnosed the Veteran with synovitis of the left knee, injected 
his knee with Celestone and Marcaine, and recommended that he 
begin physical therapy to strengthen his left knee.  

Later that month, the Veteran underwent a physical therapy 
evaluation with Dr. Jennifer L. Farris.  At that time, the 
Veteran reported that he had dislocated his knee many years ago 
when he was in the service and had spent 19 days in the hospital.  
Dr. Farris noted that the Veteran's chief complaint was that his 
knee was weak, causing him to feel unstable and making him unable 
to ambulate up or down stairs.   The Veteran also reported that 
he had not experienced any pain in his left knee until receiving 
the shot in his knee the week before.   Based on her evaluation, 
Dr. Farris assessed the Veteran has having weakness of the left 
quadriceps muscle, and reported that he would benefit from weekly 
physical therapy to strengthen his lower left extremity.  

In July 2009, the Board remanded the claim to obtain a VA medical 
examination and medical opinion to determine whether it was at 
least as likely as not that the Veteran's left knee disability 
had its onset during, or was otherwise related to, military 
service.  In compliance with the Board's remand instructions, in 
January 2010, the Veteran was afforded a VA orthopedic 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
folder.  In this regard, the examiner noted that the Veteran 
injured his left knee in service when he slid off the wing of an 
airplane, and that he was hospitalized for this injury.  The 
examiner also noted that the Veteran was primarily treated with 
physical therapy, and that after he was discharged from the 
hospital, he did not require further knee treatment or the use of 
braces.  Additionally, the examiner reported that the Veteran did 
well until 2009, when he began to develop left knee weakness.  In 
this regard, the examiner noted that, in February 2009, the 
Veteran was treated by Dr. Lolly, who diagnosed him with 
synovitis.  The examiner also noted that the Veteran was 
currently being worked up for gout of the left great toe, which 
was causing him to limp.  Finally, the examiner noted that the 
Veteran had intermittent sharp pain in the left knee, especially 
when walking up and down stairs and when he twisted his knee.  

Based on his review of all of the evidence of record, as well as 
the results of his examination, the January 2010 examiner 
diagnosed the Veteran with resolved synovitis of the left knee, 
noting that x-rays revealed slight narrowing of the 
patellofemoral joints consistent with early degenerative 
patellofemoral arthritis.  The examiner went on to provide the 
opinion that it was less likely than not that the Veteran's 
current knee condition was related to the 1955 in-service 
incident.  In support of this opinion, the examiner stated that 
there was a lack of documentation to create any nexus between 
that incident and his present complaints.  




Based on the foregoing, the Board finds that the preponderance of 
the evidence shows that the Veteran's left knee disability is not 
related to service or to an incident of service origin, including 
his in-service left knee sprain.  Although the Veteran contends 
that his current left condition (i.e., synovitis and early 
degenerative patellofemoral arthritis) is a result of his in-
service left knee sprain in September 1956, he has submitted no 
competent medical evidence or opinion to corroborate this 
contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent 
medical evidence).  In this regard, the Board finds that the 
Veteran's opinion is insufficient to provide the requisite nexus 
between his in-service injury and his current disability because, 
as a lay person, he is not competent to establish a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions); see Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  As such, his statements regarding the 
etiology of his current left knee condition are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such as 
an opinion as to medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (holding that a layperson is generally not 
capable of providing opinions on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

Further, although the appellant has submitted statements 
indicating that he has had a left leg limp since his in-service 
injury, the Board finds that his statements are not credible.  
Specifically, the Board finds that his contentions regarding a 
continuous limp since service are outweighed by the 
contemporaneous medical evidence, which reveals that, during 
treatment with Dr. Lolly in February 2009, the Veteran reported 
having left knee weakness and giving way for only the past year, 
and that at his January 2010 VA examination, he reported that his 
left knee had been doing well until 2009.  In this regard, the 
Board finds that the Veteran's credibility is diminished by the 
fact that the statements he has submitted in support of his claim 
and his statements made during medical treatment are 
inconsistent.  Moreover, the Board points out that the lack of 
any documented treatment for his left knee for more than 50 years 
after separation from service preponderates against a finding 
that he has experienced left knee weakness and a limp since the 
in-service injury.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  Finally, the 
Board notes that the Court has held that in adjudicating a claim, 
VA can consider that the appellant has a personal interest in the 
outcome of the proceeding and that this may affect the 
credibility of his testimony.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).   

In sum, the Board finds that there is no competent evidence of 
record showing that the Veteran's current left knee condition, 
namely synovitis and early degenerative patellofemoral  
arthritis, had its onset during active service, or within any 
applicable presumptive period, or was related to any in-service 
disease or injury, including a 1956 left knee sprain.  See 
38 U.S.C.A. §§ 1110, 1112.  Rather, the evidence shows that he 
had normal lower extremities and a normal muscoskeletal system at 
his November 1956 separation examination, and was not diagnosed 
with left knee synovitis until 2009, and early degenerative 
patellofemoral arthritis of the left knee until 2010, more than 
50 years after separation from service.  Moreover, at no point 
has a medical opinion linked the onset of his current left knee 
condition to his time in service, including the 1956 left knee 
sprain.  Rather, after reviewing the Veteran's claims file, and 
examining the Veteran, the January 2010 VA examiner concluded 
that the Veteran's current left knee condition was less likely 
than not related to his in-service knee sprain.  Therefore, the 
Board finds that the criteria for service connection for a left 
knee disability are not met and the Veteran's claim is denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  See 38 
U.S.C.A. 5107(b).  However, as the preponderance of the evidence 
is against the claim, that 



doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  


ORDER

Service connection for a left knee disability is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


